PCIJ_A_02_MavrommatisPalestine_GRC_GBR_1924-08-30_JUD_01_PO_04_EN.txt. 85

DISSENTING OPINION BY M. ODA.
[Translation.]

Since the compulsory jurisdiction of the Court is not the rule and
since Article 26 of the Palestine Mandate constitutes an exceptional
clause creating such jurisdiction, that article cannot be interpreted
extensively.

According to Article 26, in order that a dispute may be submitted .
to the Court, the following conditions must be fulfilled : (x) it must
be a dispute between a Member of the League of Nations and the
Mandatory ; (2) it must be incapable of settlement by negotiation ;
and (3) it must relate to the interpretation or the application of
the terms of the Mandate.

Of these three conditions, the two first are matters of form and
the last of substance.

On the facts as set out by the Parties, it is very difficult definitely
to state that the formal conditions have been fulfilled. The
dispute, in the first place, was only between the Colonial Office and
a private person, and after the intervention of the Greek Govern-
ment to protect this person, there was only a single exchange of
views between the Foreign Office and the Greek Legation in London.
Even assuming the formal conditions to be fulfilled, the condition
of substance is entirely lacking. The dispute, which relates to the
validity of certain concessions and to the vindication of certain
rights which, in the contention of the concessionnaire, have been
prejudiced, has nothing whatever to do with either the interpre-
tation or the application of the terms of the Mandate.

The history of the preparation of Article rx of the Mandate shows
that for unavoidable reasons the present reservation was substituted
for that contained in the original draft which ran “subject. to
Article 311 of the Treaty of Peace with Turkey” ; it is therefore
perfectly reasonable to regard the present version as possessing the
samé scope—neither more not less—as the original one. Assuming
this to be correct, there is no doubt that the international obli-
gations accepted by Great Britain, referred to in the present version,
are those arising out of the special provisions of a convention—
such as the Protocol of Lausanne in the present case—and that
they are entirely unconnected with the legal relationship created
by the Mandate.
JUDGMENT No. 2. — DISSENTING OPINION BY M. ODA 86

The position as Mandatory has no bearing on the conclusions to
be drawn from the Protocol, since the relations created by the
Mandate, which exist as between the League of Nations and Great
Britain only, are not ifso facto applicable as between the Powers
signatory to the Protocol. The word “Mandatory” in the reserva-
tion made in Article rz is merely used for the sake of convenience
in order to keep to the terminology used in other articles of the
Mandate. Thelegal relationship resulting from the Mandate, which
only exists as between Members of the League of Nations, must be
distinguished from the obligations arising out of the principle of State
succession, which may be binding on all States throughout the world,
including Members of the League of Nations, quite apart from the
obligations arising under the Mandate. It must also beremembered
that the Mandatory has to assume certain special and burdensome
obligations over and above those arising out of his position as
successor State, and that consequently these obligations of the
Mandatory do not in any respect extend beyond the limits fixed
by the Mandate.

Considered in this light the Protocol of Lausanne is neither a
special statute nor a set of rules to be regarded as the complement
of the Mandate. Its provisions are entirely distinct and cannot
in any sense form part of the terms of the Mandate. It follows
therefore that the dispute regarding the concessions granted under
the Ottoman Empire has nothing to do either with the interpreta-
tion or the application of the terms of the Mandate and is not
byi ts nature within the Court’s jurisdiction.

Since the Mandate establishes a special legal relationship, it is
natural that the League of Nations, which issued the Mandate,
should have rights of supervision as regards the Mandatory.
Under the Mandate, in addition to the direct supervision of the
Council of the League of Nations (Articles 24 and 25) provision is
made for indirect supervision by the Court ; but the latter may only
be exercised at the request of a Member of the League of Nations
(Article 26). It is therefore to be supposed that an application
by such a Member must be made exclusively with a view to the
protection of general interests and that it is not admissible for a
State simply to substitute itself for a private person in order to
assert his private claims. That this is the case is clearly shown by
a reference to Article 13 of the Mandate for East Africa, in which
Members of the League of Nations are specially authorized to bring
JUDGMENT No. 2. — DISSENTING OPINION BY M. ODA 87

claims on behalf of their nationals. It is impossible to ascertain
why this special provision was only inserted in the East African
Mandate ; but, as it appears that in all the drafts of ‘“B’’ Mandates
the same provision was inserted, but deleted in the final documents,
except in the case of the Mandate for East Africa, it is at all events
‘clear that it was intended to establish a difference between “‘B”
and “A” Mandates to which latter category the Palestine Mandate
belongs. The logical conclusion is that an action in support of
private interests is excluded under Article 26 of the Mandate now
in question, and that, precisely from this standpoint, the Court has
no jurisdiction in the case of the Mavrommatis concessions.

(Signed) Y. ODA.
